OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS

                                   AUSWN




Honorable D. C. Oreer
wate Elghv4y mgineer
2esas Hlghwgy De)epartment
Au@tIln,‘POxa@
Dew Sirr
                                                                 who operate8




                ifs are mtwnllq                    rrerpondeaoovhloh
             %o y a w r ep uu
y o ulttr 6hed                                     1942, on the above
quertien.
                                                      that the inditfdual
ln Qlertlon ia                                        operator oi “mite
aadBluoWbQ                                         ed to   rwh   anl8Prhlp
on at 1eut on                              he ovner of the vahlolem
ment   loned.

                                             luthoritier in Peu8 on tha
                                               authoritiorfrcm other
                                              pew to be rimllrr regir-




                             olopedia of Automobile Law (9th Rd.), Vol.
                              371, it ir 8ridr
             *Inarmuoh aI a oorporation, ilam or krdirldu8l
        MJ        a traae-name under vhioh bwlmrr
                adopt                                   PUT be
        trazuaoted,a regiatratlon in the n&m 80 adapted
        may be proper, UOept   that, Of QOWSO,  4 fiOtitbN#
        mma mnnot be a&opted by an lndirldua~, under tho
        gui8e of a tr4d?hDUU),  for the purpore of ocmeeal-
        iq his identitr. So a plaintiff vho bu thw sop
        isterod hia autorpoblle war ~444~4~ tw tiJurler dw
  Hoaorablo Di C. Oreo)?,page P


       to the n4gllg4noo of mothmr, and him right to re-
       oover will not be defeated b the faot that the
       plaintiff hmm failed to o-PI 7 with 4 statute re-
       quiring m oertifioateof oertain faotm to be filed
       by muoh a trmder, the ltatute being Intended solely
       for the Informationmnd the groteotlon of oredltorm
       vlth whom he ml&t oontraot.
            In Berry on hutomobllem,(6th Ed.) Vol. 1, Seation 295.
  page 266, it lm fwther maid:
             Wd4r a ot4tute providing th4t 4n applloa-
       tlon for the reglmtrmtionof a motor vehlole mmy be
       made by the owner, and requiring the appllmmtlon
       to oontaln a lt4toment oi th4 name, plaoe of reml-
       denoe, and mddremm of thm lpplloant, an applloation
       by au ovnor giving m fiotltioumpmrtnermhipname,
       under vhioh ho had been oondwtlng budnsrr for
       mmny pax-8 mnd vam well-known,warnheld to be auffl-
       oient oompllwAi54*.It mm furthmr held lmimatorlml
       that lumh owner had not oomplled   with 4 mt4tute re-
       quiring t&t lndlrldualm4ng$4g4d in bumlnemm mnder
       nammm other than their own mhall file with the
       olerk of the oity or town ln vhioh the plaoe of
       bumS.nnemm18 lltumted, 4 aertlflorte  stating the full
       name mnd r4mldenoe of eaoh pmrmoti by vhom it 18
       aonduoted,

              'She oowtdeolued, hoverer, thmt regtmtra-
       tion   uuder   4 fiotitioum
                                nmae mdoptod for thm pw-
       pore of aonoeallng identity would not ba a ooni-
       pllanoe vith the ltmtute    ~b404u44 the ceoord would
       not lhov, nor the oertifiomte oontmia, a demarlp-
       tive mtmtement by which the true owner oould bm
       mma4rtrlned.t Co-ton V. uilli4n8, 216 #tams, 184,
       3.03,?i.E. 298. See also ;ikenev. Wmhmm, 100
       Irti.938, PuPted V. Hutmpkwey,188 B. x. 391;
       Brewer v. Ilhyem,188 U. E. 600."
            We call yew  attention to the f'aatthat the statutes
  oonaerningthe regl8tretionof automobile8 (6675a, R.C.S.) and
  the Certifloateof Title A0t (1436-1, P.C.) require the lndlrl-
  dual owner of a motor wehiole to dl8olo8e hi8 identity ln the
  folloving lengumge:




J.’
Honorable D. 0. fkmer, pago 3


          Artlale 66754-3 provider; "Applloatlonfor the
     registrationof a motmr vehlale . . . shall bm sign-
     md by the ouner of the vehicle, end ah411 give him
     name end pddremrrln full. . . ."
          Article 1436-1, Section 94, provl&mr  "The
     term fCertiflasteof Title( . . . mumt glveg
          "(i) A epace for th8 migllatwe o? the owner
     and the Owner 8h4u writ9 him nmme . . . in 811ch
     mpaoe. . . ."

           Art1010 X436-1, Beotlon 33, provl&mm: "Ilo
     motor,vehIolenurybe dimporod of . . . aalrmm the
     owner demlgnated . ) . shall tr4n8fer the aertlfl-
     eate of title on form . . . vhlmh follnlhmll in-
     mlude . . . 4n rffldavlt to the effoot that the
     signer 18 the owner of the sotop vehicle. . . .#

          Blnoe the suthorities clted hold that ths identity of
the ovner la the lllaln
                      purpose Involved In motor registration
statutes 4nd minae the Texa8 strtute8 dealing with registration
md the oortlfioateof title to motor vehicles roqulre that the
actwl ounermhlp of much vehIalem be dlmolomed In the fom PO-
qulr@ wader e4oh, we belleve that the lndivldtlal ia question
naryreglata and obtsin a certlfioateof title to motw vehlrlsm
operated in him buminemm under the trade pupe by uhich much bumi-
nemm 18 kamwn.